UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                           __________________

                              No. 95-40737
                            Summary Calendar
                           __________________



     Imad Farah Bechara,

                                           Petitioner-Appellant,

                                 versus

     Immigration and Naturalization Service,

                                           Respondent-Appellee.

            ______________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
                          (L-95-CV-79)
         ______________________________________________

                            February 1, 1996


Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Imad    Farah   Bechara   appeals    from   the   district   court's

dismissal, as frivolous under 28 U.S.C. § 1915(d), of his petition

for writ of habeas corpus.      We have reviewed the record and the

district court's opinion and find, for the reasons set forth in its

Memorandum and Order dated August 24, 1995, that the district court

correctly dismissed Bechara's petition. Additionally, those issues



*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
raised by Bechara for the first time on appeal are not properly

before this Court and will not be considered.

     Bechara's request for a discretionary stay of deportation

under   the   All   Writs   Act   is   DENIED.   Bechara's   requests   to

supplement the record on appeal are DENIED.

AFFIRMED.




                                       2